Citation Nr: 1451531	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-20 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from November 1976 to August 1977 and from April 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had been submitted to reopen the claim of entitlement to service connection for PTSD; after reopening the claim, the RO denied the claim for PTSD on the merits. 

With regard to the Veteran's request to reopen the claim for service connection for PSD, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented or secured sufficient to reopen a prior final decision.  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim. See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  

The Board acknowledges that the issue currently on appeal has been characterized as entitlement to service connection for PTSD.  Review of the claims folder indicates that the Veteran had also pursued claims for service connection for depression and anxiety, however, in a notice of disagreement submitted in March 2012, the Veteran specified he wished to appeal his PTSD denial, but did not indicate he wanted to appeal the denials of service connection for depression and/or for anxiety.  Nonetheless, the Board finds that based on his testimony in May 2014, as well as post-service records reflecting diagnoses including depression, depressive disorder, and anxiety disorder, in light of the Clemons case, the reopened claim for service connection for PTSD should be broadened to include any other psychiatric disorder, as set forth above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board notes that there is no requirement to consider whether new and material evidence has been submitted to reopen the claims for service connection for anxiety or depression, since those claims was not considered in the prior final RO rating decision in September 2009.

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2009 RO rating decision denied the Veteran's claim of service connection for PTSD, essentially based on findings that there was no confirmed medical diagnosis of PTSD nor was there any report of or verification of an in-service stressor event.  The Veteran did not appeal this decision and it became final.
 
2. Evidence was received since the RO's September 2009 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1. The September 2009 RO rating decision, which denied service connection for PTSD is the last final disallowance of that claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2013). 

2. Evidence received since the September 2009 RO rating decision is new and material as to the request to reopen the claims for service connection for a psychiatric disorder, to include PTSD; thus, the claim for service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided is unnecessary, since any deficiency in such notice or assistance would constitute harmless error.

II. Factual Background and Analysis

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

By September 2009 rating decision, the RO denied the Veteran's claim of service connection for PTSD, essentially based on findings that there was no medical diagnosis of PTSD nor was there any report of or verification of an in-service stressor event.  The Veteran did not appeal this decision and it became final. 

The evidence of record at the time of the September 2009 RO rating decision included service treatment records which showed no report of or finding of PTSD, and VA treatment records which showed a negative PTSD screen in May 2008, as well as psychiatric diagnoses of depression and MDD (major depressive disorder).  

Evidence received since the September 2009 RO decision consists of a VA examination report, VA treatment records, and the Veteran's testimony.  VA treatment records showed that he was treated for a variously diagnosed disorder, to include depression and MDD, as well as a narcissistic personality disorder.  There have been notations of a past medical history of PTSD as well as rule out PTSD, but no confirmed diagnosis of PTSD.  Also, on a VA treatment record dated in December 2010, it was noted that the Veteran complained of depression, anxiety, and difficulty sleeping with nightmares, and that he had been depressed since 1977 at Fort Bragg and that this got worse in the 1980s during his second enlistment.  Further, since September 2009, the Veteran has reported several stressor events in service, including an incident when his parachute malfunctioned.  The RO has also noted that service records show he received a parachute badge; thus, the stressor event involving a parachute malfunction was conceded.  Finally, at the hearing in May 2014, the Veteran testified he had mental health symptoms in service and PTSD/psychiatric symptoms ever since his discharge in 1988.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In reviewing the evidence of record since September 2009, the Board concludes that the VA treatment records and the Veteran's testimony are all new in that they were not previously considered in the May 2000 RO rating decision, and are material in that they specifically relate to unestablished facts necessary to substantiate the claim for service connection for a psychiatric disorder, to include PTSD - to include notations of PTSD as well as a current psychiatric disability, a verified in-service stressor, and the Veteran's report that he had PTSD/psychiatric symptoms since service.  Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claim; thus, the claim for a psychiatric disorder, to include PTSD, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As explained above, the reopened claim has been expanded to encompass all psychiatric disorders.  Clemons v. Shinseki, supra.


ORDER

New and material evidence sufficient to reopen the previously denied claim for service connection for a psychiatric disorder, to include PTSD, having been; the appeal is granted to this extent only.


REMAND

The Veteran essentially he has had PTSD and psychiatric symptoms since service, and also contends he has PTSD related to several stressor events he reportedly experienced in service, including having his parachute malfunction, seriously injuring a person who attacked him from behind and then finding out this was his friend, and stopping two men from raping a woman.  

The record reflects that the Veteran has been diagnosed with and treated for depression and MDD.  While there have been notations in the VA treatment records of PTSD symptoms, a history of PTSD, and rule out PTSD, it appears that an actual diagnosis of PTSD has not been rendered.  On the VA examination in July 2011, it was noted that although the Veteran meet some of the criteria for PTSD, he did not meet the full criteria for PTSD, and the diagnoses included anxiety disorder and depressive disorder.  While the examiner did note that the Veteran did not report the in-service stressor involving a parachute malfunction but did report the other two stressors, the examiner did not provide an opinion regarding the probable etiology of the Veteran's anxiety disorder or depressive disorder.  Also, on the VA examination in 2011, the examiner noted that the Veteran had not been sober long enough to make any meaningful statement about his diagnoses, that his symptoms overlapped too much, and that most of his problems in life were his severe alcoholism and severe personality disorder.  

In light of the Veteran's testimony that he has had PTSD/psychiatric symptoms since service, VA records showing he received treatment for his variously diagnosed psychiatric disorder from at least 2008 to the present, as well as the lack of an opinion regarding the probable etiology of his current anxiety and depressive disorders, the Board finds that an additional medical opinion is needed regarding whether any current psychiatric disorder(s) may be related to his service.  The Court has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, a medical opinion regarding the probable etiology of the Veteran's current psychiatric disorder(s)  should be obtained.  Id.

The Board also notes that review of the Veteran's paperless Virtual VA efolder shows that VA treatment records have been obtained through 2012 only.  While there is a report that in September 2014 the Veteran was admitted for a psychiatric hospitalization, copies of the associated treatment records have yet to be obtained and associated with the record.  

Finally, the record reflects that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  Also of record is a disability determination from the SSA, showing that the Veteran was found to be disabled, effective from March 2007, due to personality disorders and affective disorders.  To date, records associated with these benefits have not been requested from the SSA.  As such records could be relevant to his appeal, on remand a request should be made for any such records from the SSA.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder any and all records from the SSA for the Veteran - to include any records regarding any claim made by him and any medical records that were relied upon to make any decision.

2. Obtain updated VA treatment records for the Veteran, dated from 2013 to the present, related to any treatment for a psychiatric disorder, to include PTSD, to specifically include records of his psychiatric hospitalization in September 2014.  A negative reply should be requested.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and probable etiology of any current psychiatric disorder, to include PTSD.  The claims folder must be made available to the examiner and the examiner should note that review of such folder was accomplished.  The examiner should conduct a psychiatric evaluation and, based on a review of the medical records and sound diagnostic principles, provide a diagnosis of any and all acquired psychiatric disorders found.

a. If the evaluation results in a diagnosis of PTSD, the examiner should state in the examination report whether the verified stressor (of having his parachute malfunction) is sufficient to support the diagnosis of PTSD.  If a diagnosis of PTSD is not made, the examiner should explain in the examination report why such a diagnosis is not warranted.

b. If the Veteran is found to have a psychiatric disorder(s) other than PTSD, the examiner should be asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any such psychiatric disorder had an onset in service, or is otherwise related to service, or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).  In offering any opinion, the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's psychiatric symptoms he has experienced since service.  

c. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. If any question cannot be answered without resorting to pure speculation, this should be stated, with an appropriate explanation.  

4. Thereafter, review the claims folder and readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), afforded an opportunity to respond to the SSOC, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


